UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-7721


TRAVIS JACKSON MARRON, a/k/a Abdul Mu’Min,

                   Petitioner - Appellant,

             v.

HAROLD CLARKE, Director of VA Dept. of Corrections,

                   Respondent - Appellee.



                                     No. 19-7872


TRAVIS JACKSON MARRON, a/k/a Abdul Mu’Min,

                   Petitioner - Appellant,

             v.

HAROLD CLARKE, Director of VA Dept. of Corrections,

                   Respondent - Appellee.




Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:19-cv-00400-TSE-IDD)


Submitted: April 21, 2020                                     Decided: April 28, 2020
Before GREGORY, Chief Judge, QUATTLEBAUM and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis J. Marron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Travis J. Marron seeks to appeal the district court’s orders dismissing his 28 U.S.C.

§ 2254 (2018) petition as successive and unauthorized and denying his postjudgment

motion. The orders are not appealable unless a circuit justice or judge issues a certificate

of appealability. See 28 U.S.C. § 2253(c)(1)(A) (2018). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2018). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.
759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Marron has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              3